Exhibit 10.2

 

[img.jpg]
[img2.jpg]

 

November 8, 2017

 

Re: Letter Agreement

 

Dear James M. Mitchell,

 

Reference is made to that certain Employment Agreement between you and GulfMark
Offshore, Inc. (the “Company”), dated May 30, 2014 and that certain Change of
Control Agreement, between you and the Company, dated May 30, 2014 (the
“Existing Agreements”).

 

As you may be aware, the Company entered into a Restructuring Support Agreement
on May 15, 2017 (the “RSA”) and filed a petition for relief under chapter 11 of
title 11 of the United States Code to implement a restructuring of its balance
sheet (the “Reorganization”) on May 17, 2017.

 

In consideration of the benefits contemplated by the RSA, you and the Company
hereby agree that, as set forth in the RSA and the Amended Chapter 11 Plan of
Reorganization of GulfMark Offshore, Inc., as modified on October 2, 2017
(Docket No. 309), as may be amended from time to time in accordance with the
terms of the Restructuring Support Agreement (the “Plan of Reorganization”):

 

(i) prior to the assumption or rejection of the Existing Agreements, you and the
board of directors of the reorganized Company (the “New Board”) will engage in
good faith negotiations regarding changes to the Existing Agreements within the
thirty (30) day period following the effective date of the Plan of
Reorganization (the “Negotiation Period”); and

 

(ii) notwithstanding anything to the contrary in the Existing Agreements or any
other agreement between you and the Company, neither the Reorganization nor the
transactions contemplated by the Plan of Reorganization will constitute a
‘Change of Control’ for purposes of the Existing Agreement or any other
employment, severance, change of control or similar type of agreement or
arrangement covering you.

 

The Negotiation Period may be extended by a mutual agreement of you and the New
Board. For the avoidance of doubt, the reorganized Company will have the right
to reject the Existing Agreements if you and the New Board do not come to a
mutually acceptable agreement during the Negotiation Period, as it may be
extended by mutual agreement from time to time.

 

Sincerely,

 

GULFMARK OFFSHORE, INC.       

                  

 

/s/ Quintin V. Kneen     
By: Quintin V. Kneen               
Title: President & CEO 
Accepted and Agreed:  /s/ James M. Mitchell            

James M. Mitchell

              

 

GulfMark Offshore, Inc. | 842 W Sam Houston Parkway N| Suite 400 | Houston,
Texas 77024

Phone 713 963-9522 | Fax 713 963-9796